UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7507


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DONNA JEAN JENKINS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Harrisonburg. Michael F. Urbanski, Chief District Judge. (5:14-cr-00036-MFU-RSB-2;
5:16-cv-81158-MFU-RSB)


Submitted: January 18, 2018                                       Decided: January 23, 2018


Before GREGORY, Chief Judge, and SHEDD and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donna Jean Jenkins, Appellant Pro Se. Jean Barrett Hudson, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia;
Elizabeth G. Wright, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donna Jean Jenkins seeks to appeal the district court’s order dismissing her

28 U.S.C. § 2255 (2012) motion to vacate. We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

       When the United States or its officer or agency is a party, the notice of appeal

must be filed no more than 60 days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal period under

Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6).

“[T]he timely filing of a notice of appeal in a civil case is a jurisdictional requirement.”

Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on August 29, 2017.

The notice of appeal was filed on November 6, 2017. * Because Jenkins failed to file a

timely notice of appeal or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




       *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date it could have been properly delivered to prison officials for
mailing to the district court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266, 276
(1988).


                                             2